The defendant appeals from a judgment entered against it in the Cumberland County Court of Common Pleas, on a verdict of a jury entered in favor of the plaintiffs, in an action for damages sustained by them, caused by a leakage of gas from defendant's main, which it was alleged poisoned the well-water used by the plaintiffs for drinking and other purposes.
There are several grounds of appeal which have not been considered, as the real and only question involved and to be decided at the present time is one of jurisdiction.
The appellant calls upon this court to review, in the first instance, a judgment of the Cumberland County Court of Common Pleas. Such a review is not within our jurisdiction, as, on the legal side, we are constitutionally confined to a review of judicial errors committed in the Supreme and Circuit Courts. See constitution, 3d clause, section 5, article 6. Parker v.Wallace, 53 N.J.L. 243.
"It is one of the inherent prerogative rights of the Supreme Court, originally possessed by it and established in it by the constitution of the state, to supervise all the errors and irregularities of the inferior tribunals, and when such errors have occurred, the remedy, in the first instance, must be sought in that tribunal." Entries v. State, 47 N.J.L. 140.
The respondents have not raised the question of jurisdiction, but the consent of the parties cannot extend our jurisdiction to the decisions of other tribunals. Parker v. Wallace,53 N.J.L. 243.
The appeal must be dismissed. *Page 158